internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si br 1-plr-117360-98 date date legend llc funda fundb fundc d funde fundf state a b c r s t plr-117360-98 d e f g h i j k l m n o p q u v w x y z aa bb cc dd ee ff gg hh this responds to your representatives’ letter dated date and prior correspondence written on behalf of llc requesting rulings under sec_704 of the internal_revenue_code facts funda fundb fundc and d plan to form llc a state limited_liability_company that will be treated as a partnership for federal tax purposes under sec_301_7701-2 and sec_301_7701-3 of the administration and procedure regulations after llc’s formation partners in funde who invest in fundf an investment fund maintained by funde will contribute their interests in fundf to llc in exchange for member interests in llc plr-117360-98 funda fundb and fundc are state general partnerships that invest in a portfolio of publicly traded stocks that mirrors the standard poors composite price index accordingly each of the three funds owns shares of all of the approximately publicly traded stocks that comprise the s p index at any given time the funds may also hold relatively small amounts of cash or short-term investments additionally each may own s p index future contracts that it acquired to mirror more closely the s p index d is a state not for profit corporation which is recognized by the service as exempt from federal_income_tax under sec_501 and is a private_foundation within the meaning of sec_509 d’s investments include a stock portfolio fundd whose economic_performance is intended to match that of the wilshire composite price index the wilshire index is composed of the publicly listed stock of approximately big_number companies fundd owns stock in only the big_number largest companies included in the wilshire index to reduce management expenses while approximately matching the performance of the wilshire index these stocks include the same company stocks as owned by funda fundb and fundc plus stock in approximately big_number additional companies fundd may also hold relatively small amounts of cash or short-term investments and stock index future contracts funde operates three separate investment funds at their option funde’s partners may invest in one two or all three of the funds funde segregates the assets of each fund and the income expenses gain and losses of each fund are shared only by the funde partners investing in that fund fundf is one of the three investment funds funde operates funde designed fundf to match the economic_performance of the wilshire index fundf’s portfolio includes approximately big_number stocks additionally fundf may also have small amounts of cash or short-term investments and stock index future contracts funda fundb fundc fundd and fundf the funds generally have no liabilities and all had none as of date as of date all of their assets and the value of those assets were as follows plr-117360-98 funda fundb fundc fundd fundf stocks cash equivalents futures start-up costs dollar_figurea dollar_figureb dollar_figurec dollar_figurec dollar_figuree dollar_figuref dollar_figurec dollar_figurec dollar_figureh dollar_figurei dollar_figurec dollar_figurej dollar_figurel dollar_figurem dollar_figuren dollar_figurec dollar_figurep dollar_figureq dollar_figurec dollar_figurer ---------------- ---------------- ---------------- ---------------- ---------------- ---------------- total net assets dollar_figured dollar_figureg dollar_figurek dollar_figureo dollar_figures the total fair_market_value of the funds’ assets substantially exceeds the aggregate tax basis each fund has in its assets at date these amounts and the resulting built-in_gain amounts were as follows funda fundb fundc fundd fundf market_value tax basis dollar_figuret dollar_figureu dollar_figurew dollar_figurex dollar_figurez dollar_figureaa dollar_figurecc dollar_figuredd dollar_figureff dollar_figuregg ---------------- ---------------- ---------------- ---------------- ---------------- ---------------- built-in_gain dollar_figurev dollar_figurey dollar_figurebb dollar_figureee dollar_figurehh each of the funds pays custodial and investment management fees in addition each of the funds incurs substantial operating_expenses llc represents that the purpose of its formation is to consolidate the portfolios of the partners that have identical investment objectives to reduce these fees and achieve economies of scale llc also represents that at the time it commences operations it will not own any asset in which it has a built-in_loss llc may receive contributions of cash but not property from newly-admitted or current members funda fundb and fundc represent that they each currently allocate their reverse sec_704 gains and losses from qualified_financial_assets on an aggregate basis and that each is permitted to do so under the applicable regulations funda fundb and fundc also represent that because all capital contributions to the funds have been made in cash each fund has no sec_704 property plr-117360-98 llc requests rulings that it may aggregate built-in gains and losses from qualified_financial_assets contributed to it by a partner with built-in gains and losses from revaluations of qualified_financial_assets held by it for purposes of making sec_704 and reverse sec_704 allocations and that llc's method of making sec_704 allocations is reasonable under sec_1_704-3 of the income_tax regulations law and analysis sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 states that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deduction with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of contribution this allocation must be made using any reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property pursuant to sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and c sec_704 generally applies on a property-by-property basis sec_1_704-3 therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership plr-117360-98 sec_1_704-3 defines a securities_partnership as a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners’ relative book capital accounts sec_1_704-3 defines qualified_financial_assets as any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded personal_property for purposes of the straddle rules sec_1_704-3 only applies to reverse sec_704 allocations thus a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of built-in gains and losses from contributed_property with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great id consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or by letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in this case llc’s burden of making sec_704 allocations separate from reverse sec_704 allocations is substantial funda fundb fundc d and fundf will contribute a large number of different assets to llc unless the commissioner permits llc to aggregate sec_704 gains and losses with reverse sec_704 gains and losses llc will have to track most of the unrealized gains and losses from revaluations on a property-by-property basis tracking most of the unrealized gains and losses from revaluations on a property-by-property basis largely nullifies the benefits of the aggregate approach for making reverse sec_704 allocations the tax characteristics of llc's partners the size of their interests in llc and the characteristics of the assets to be contributed to llc reduce the likelihood of abuse of an aggregate approach accordingly based on the facts presented and the representations made we conclude that llc may aggregate built-in gains and losses from qualified_financial_assets contributed to llc by its partners with built-in gains and losses from revaluations of qualified_financial_assets held by llc for purposes of making sec_704 and reverse sec_704 allocations in addition llc's use of the full netting method of making sec_704 allocations is reasonable within the meaning of sec_1_704-3 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the plr-117360-98 code specifically no opinion is expressed concerning llc’s classification as a partnership for federal tax purposes or on the tax consequences of any partner’s contribution of assets to llc this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to llc’s authorized representative sincerely signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
